THREADGILL, Judge.
The appellant, Thomas Gardipee, appeals his judgments and sentences for attempted second-degree murder and armed trespass. We affirm, except for the order imposing *256restitution. At sentencing, the appellant objected to the amount of restitution being requested by the state. The trial court stated that the appellant would be permitted a restitution hearing; however, the restitution hearing was never held. The trial court imposed restitution as a condition of probation at sentencing with the amount to be determined at a later date. The trial court subsequently entered a restitution order for $54,419.87. This amount was based upon bills submitted by the victim at the sentencing hearing.
We reverse the order imposing restitution and remand for a restitution hearing. See Reynolds v. State, 598 So.2d 188 (Fla. 1st DCA 1992). The appellant has the right to be present at the hearing.
Affirmed; remanded for hearing.
FRANK, C.J., and BLUE, J., concur.